           Case 2:20-cv-02429-JDW Document 17 Filed 11/20/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_______________________________________
MARK TOMEI, IN HIS CAPACITY AS
LIMITED GUARDIAN OF VINCENT TOMEI
AND AS EXECUTOR OF THE ESTATE OF              Case No. 2:20-cv-02429-JDW
MARIE TOMEI, et al.,

               Plaintiffs,

      v.

OFFICE OF THE 32nd JUDICIAL DISTRICT
DELAWARE COUNTY, ET AL.,

               Defendants.


                                     ORDER

      AND NOW, this 20th day of November, 2020, upon consideration of Defendants’

Motion To Dismiss Pursuant To Federal Rules Of Civil Procedure 12(b)(1) and 12(b)(6)

(ECF No. 9), for the reasons stated in the accompanying Memorandum, it is

ORDERED that the Motion is GRANTED.

      It is FURTHER ORDERED that the claims against the Office of the 32nd Judicial

District Delaware County, the Delaware County Office of Judicial Support, and Angela

Martinez in her official capacity are DISMISSED WITH PREJUDICE, and the claims

against Angela Martinez in her individual capacity are DISMISSED WITHOUT

PREJUDICE.

                                             BY THE COURT:

                                             /s/ Joshua D. Wolson
                                             HON. JOSHUA D. WOLSON
                                             United States District Judge
